DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 11-20 are currently pending.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: the specification lacks headers as required. See above.
Appropriate correction is required.

Claim Objections
Claims 10-12 are objected to because of the following informalities:  
There is no claim 10 in the application. 
In claim 11, “The of claim 10” has two issues. First, there is no claim 10.  Second, it should be corrected to read “The method of claim…”.  Appropriate correction is required. 
Claim 12 also depends from nonexistent claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0258830 (Lammers).
Regarding claim 1, Lammers discloses a method for associating tire sensor modules with a trailer vehicle of a driver's own commercial-vehicle/trailer combination, the method comprising:  
5establishing that a tire sensor module is affiliated to a trailer vehicle based on one or more captured data messages (Si) by a control unit (each sensor receives a modulated signal, identifies the modulation frequency, and performs a table lookup to determine its axle and wheel end location. The sensor transmits its identified wheel end and axle location to a controller unit along with tire pressure status information for its wheel; Abstract; Fig. 2, 3, 4, [0020]-[0022]); 
detecting a wheel position for the tire sensor module (each sensor receives a modulated signal, identifies the modulation frequency, and performs a table lookup to determine its axle and wheel end location. The sensor transmits its identified wheel end and axle location to a controller unit along with tire pressure status information for its wheel; Abstract; Fig. 2, 3, 4, [0020]-[0022]); and 
outputting a tire state for the detected wheel position of the trailer vehicle (each sensor receives a modulated signal, identifies the modulation frequency, and performs a table lookup to determine its axle and wheel end location. The sensor transmits its identified wheel end and axle location to a 

Regarding claim 2, Lammers discloses wherein the tire state comprises one or more of pressure, temperature and stress (pressure; Abstract; Fig. 2-4; [0020] – [0022]).

Regarding claim 5, Lammers discloses coding the wheel position into the one or more captured data messages by the sensor module prior to transmitting the one or more captured data messages (The sensor transmits its identified wheel end and axle location to a controller unit along with tire pressure status information for its wheel; Abstract; Fig. 2, 3, 4, [0020]-[0022]).

Regarding claim 6, Lammers further discloses wherein the one or more captured data messages include an 25identification to indicate content being transmitted (The sensor transmits its identified wheel end and axle location to a controller unit along with tire pressure status information for its wheel; Abstract; Fig. 2, 3, 4, [0020]-[0022]).

Regarding claim 7, Lammers further discloses wherein the one or more captured data messages include a trailer designation (The sensor transmits its identified wheel end and axle location to a 

Regarding claim 8, Lammers further discloses wherein the value for the wheel position corresponds to a coordinate pair (Ki, K2) in a coordinate system (The sensor transmits its identified wheel end and axle location to a controller unit along with tire pressure status information for its wheel; Abstract; Fig. 2, 3, 4, [0020]-[0022]; as seen in Fig. 2, the trailer axles are indicated separately as axle 2, left side; axle 2 right side; axle 3 left side; or axle 3 right side).

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 9, 11, and 12 have no prior art rejection; however, they are currently not allowable due to the 112 b rejection as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,026,922 (Talukder et al.) discloses method and apparatus for automatically identifying the location of pressure sensors in a tire pressure monitoring system.
US 2010/0191409 (Weston) discloses self-learning autolocation of all tire ID’s of a multi-axle vehicle.
US 2008/0059029 (Costes) discloses method of discriminating between rotating wheels and nonrotating wheels of a vehicle while said vehicle is being driven.
US Patent No. 7,506,540 (Job) discloses autolocation of wireless tire pressure monitoring sensors.
US 2012/0029767 (Bailie et al.) discloses tire pressure monitoring system wheel rotation auto location.
US 2011/0313611 (An et al.) discloses tire autolocation system and method using an angular velocity.
US 2011/0308310 (Strahan) discloses load based wheel position determination.
US 2005/0179530 (Stewart et al.) discloses determination of wheel sensor position using shock sensors and a wireless solution.
US 2003/0080860 (Stewart et al.) discloses determination of wheel sensor position using radio frequency detectors in an automotive remote tire monitor system.
US 2011/0209536 (Craig et al.) discloses wheel position determination using revolution counter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683